Citation Nr: 1042355	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  09-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), major 
depressive disorder, and schizophrenia.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J. W.




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 
1974.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from January 2008 rating decision of the Roanoke, 
Virginia, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge 
at a travel Board hearing in February 2010.  A transcript of the 
hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As reflected in a March 2009 stressor statement, as well as in 
the testimony at the hearing, the Veteran alleges entitlement to 
a psychiatric disorder, to include PTSD based on personal assault 
by his drill sergeant.  Claims based on an allegation of personal 
assault require special development due to the extremely personal 
and sensitive nature of these events and the fact that many 
incidents of personal trauma are not officially reported.  The 
victims of this type of in-service trauma may find it difficult 
to produce evidence to support the occurrence of the stressor; it 
is often necessary to seek alternative evidence.  See VA 
ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  
Applicable law and regulations state that VA will not deny a PTSD 
claim that is based upon an allegation of in-service personal 
assault without first advising the claimant that evidence from 
sources other than service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor, and then allowing the claimant an opportunity to 
furnish this type of evidence or to advise VA of the potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(4) (2010).  See 
also Patton v. West, 12 Vet. App. 272, 278 (1999).  VA may submit 
any evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).  The 
Veteran has not been provided with the appropriate notice in 
regard to allegation of personal assault.  

In addition, the Veteran asserts that he has hepatitis C as a 
result of injections with an unclean air gun during service.  
Transcript at 8 (2010).  The Board notes that a February 2009 VA 
treatment record notes hepatitis B and the April 2009 VA 
examination report notes a history of hepatitis C.  In this case, 
there is evidence of a current disability and indication that the 
disability may be associated with the Veteran's service but 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Thus, the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of 
hepatitis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appropriate 
notice in regard to the claim regarding PTSD 
based on personal assault, to include 
informing the Veteran that he may submit 
evidence from sources other than service 
records or evidence of behavior changes which 
may constitute credible supporting evidence 
of his claimed personal assault stressor, 
and/or provide a description of the types of 
evidence that may serve as credible 
supporting evidence.  38 C.F.R. § 3.304(f)(4) 
(2010).  He should be expressly notified that 
he might submit lay statements from persons 
he may have told about the alleged assault 
immediately or shortly thereafter.  

2.  The AOJ should schedule the Veteran for a 
VA examination to determine the nature and 
etiology of hepatitis.  The claims file 
should be made available in conjunction with 
the examination and the examiner's attention 
should be directed to this remand.  The AOJ 
should request that the examiner express an 
opinion in terms of whether it is "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified hepatitis is related to 
service, to include air gun injections.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


